34 F.3d 1070
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Danny DOUGLAS, individually and personal representative ofthe estate of Betty Douglas, Appellant,v.ST. LOUIS UNIVERSITY;  Camilo R. Gomez, M.D.;  St. Mary'sHealth Center;  Thomas Reardon, M.D.; O. Machke,M.D.; Appellees,Eddie BULK, D.O.;  Paul Jones, M.D., individually andseverally, Defendants.
No. 94-1525.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 26, 1994.Filed:  August 29, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
In this diversity action, Danny Douglas appeals two orders of the District Court1 concerning the imposition of Federal Rule of Civil Procedure 37(a)(4) discovery sanctions and the taxation of costs.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court did not abuse its discretion in imposing sanctions.   See National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 639, 643 (1976) (standard of review).  In addition, costs were properly taxed against Douglas.  See Fed.  R. Civ. P. 54(d)(1) ("costs other than attorneys' fees shall be allowed as of course to the prevailing party unless the court otherwise directs").  The District Court's orders are affirmed without further discussion.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Catherine D. Perry, United States Magistrate Judge for the Eastern District of Missouri, sitting by consent of the parties pursuant to 28 U.S.C. Sec. 636(c) (1988 & Supp.  IV)